Citation Nr: 0516696	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for venereal warts 
(condyloma acuminatum) and/or herpes progenitalis virus 
(human papilloma virus (HPV)) infection, variously identified 
as seborrheic keratosis of the penis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has venereal warts (condyloma acuminatum) or that any 
currently diagnosed seborrheic keratosis of the penis is 
related his period of active military service. 


CONCLUSION OF LAW

Venereal warts (condyloma acuminatum) and/or herpes 
progenitalis virus (human papilloma virus (HPV)) infection, 
variously identified as seborrheic keratosis of the penis, 
were not incurred during the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When the appellant was examined for induction into service in 
April 1969, a genitourinary abnormality was not reported, and 
he was found qualified for active service.  A July 1969 
clinical record indicates that the veteran complained of 
right flank pain, and the clinical impression was of a 
genitourinary tract infection.  Service medical records are 
not indicative of any complaints or diagnosis of, or 
treatment for, venereal warts.  When the veteran was examined 
for separation from service in January 1971, a genitourinary 
abnormality was not reported, and a rapid plasma reagin (RPR) 
card test (for syphilis) was non-reactive.

Post-service, the veteran's spouse stated that he had 
venereal warts when they married in July 1971, according to 
her written statements received in March 2003.

Private medical records, dated from 1972 to 1980, indicate 
that, exactly one year after his discharge from service, in 
January 1972, the veteran was seen in a night clinic for 
penile warts, which were treated with podophyllim (a powdered 
mixture of resins used as a topical caustic in treatment of 
certain papillomas, according to Dorland's Illustrated 
Medical Dictionary at 1447 (28th ed. 1994)). 

In a May 2002 written statement, the veteran said he 
contracted venereal warts in Vietnam, had them frozen in 
private medical treatment in 1971, and that the warts 
returned.  He said a VA physician said that the warts needed 
to be removed again, possibly more than once.

A September 2002 VA outpatient record indicates that the 
veteran's past medical history included post-traumatic stress 
disorder and a history of erectile dysfunction.   On 
examination, it was noted that there were flat, verrucous 
lesions at the base at the shaft of the veteran's penis that 
were deeply pigmented.  The assessment included penile warts, 
for which a dermatology consultation was recommended, and 
which the veteran's treating physician thought might require 
repeat cyrotherapy or prescribed medication.

In a May 2003 written statement, the veteran said that in 
1971 he was privately treated for venereal warts, which were 
"burned out", but that the virus remained with him.  He 
said a VA physician had recently treated him and agreed that 
the virus was always there, so he used condoms.

A June 2003 VA outpatient record indicates that the urology 
clinic provided the veteran with condoms, and he complained 
of some pruritus, for which medication was issued.  Another 
referral was made to the dermatology clinic.

A July 2003 VA examination report indicates that the veteran 
gave a history of having a "row of venereal warts" on his 
last day of military service that was treated, and returned 
once a year later, and for which he received private medical 
treatment.  The veteran said he had never had recurrence of 
the same type of lesion.  He did have a pigmented, verrucous 
type lesion at the base of his penis that he believed was the 
residual of the venereal warts.  He believed that they were 
still active, and that affected his sex drive, in that he 
lost interest, was unable to sustain erection, and had to use 
condoms and Viagra to have infrequent sexual relations with 
his wife.  The VA examiner noted that the veteran's attending 
(VA) physician described the veteran's lesion as a verrucous 
lesion, but did not believe it was suggestive of condyloma 
acuminatum.

On examination, there was a 1-centimeter (cm.), irregularly 
shaped, pigmented lesion at the base of the veteran's penis, 
with a smaller lesion next to it.  It was noted that this was 
not typical of a venereal wart.  The VA examiner said it was 
a nonspecific lesion for which he could not provide more 
definition.  The VA examiner opined that the lesion was far 
more likely than not something other than venereal warts.  
The diagnosis was history of venereal warts.  According to 
the VA physician, persisting pigmented lesions at the base of 
the penis were more likely than not different from the 
original process and not related to it.  In the VA examiner's 
opinion, there was no residual from the venereal warts, other 
than any psychological one that would have been inflicted by 
the failure to make this clear over the last 30 years.

In his October 2003 substantive appeal, the veteran said VA 
physicians, and private physicians in 1972, advised him to 
use a condom when having sexual relations with his wife.  He 
said he had sought medical treatment in 1972, one year after 
service discharge, because he feared his wife would leave 
him.  He was advised he had venereal warts, which were 
commonly found on veterans returning from Vietnam, and that 
they were removed.

A November 2003 VA outpatient record indicates that, as to 
the veteran's genital warts, condoms and prescribed 
medication were issued, and he was awaiting his dermatology 
consultation.  It was noted that a VA examiner did not feel 
the veteran's lesions were active but, rather, represented 
hyper-pigmentation/residual.

A January 2004 VA outpatient dermatology consultation record 
indicates that the veteran was referred for a suspicion of 
possible genital herpes.  It was noted that his indicated 
that he may have had some vesicles or a small growth at the 
base of the penis when he was in Vietnam over 30 years ago, 
and that these were subsequently privately treated with the 
application of some drops, and cleared.  He said he had seen 
no recurrences of this or of any kind of lesion on the 
external genitalia during the past several years.  The 
veteran spoke of only occasional mild pruritus at the base of 
the penis, which wasa thought to possibly be related to heat 
and perforation, rather than any objective eruption or 
vesicles.  The veteran had no history of skin cancer or any 
other significant skin disease.

On examination, the veteran's external genitalia, including 
the penis and the scrotal areas, were entirely clear.  The 
clinical impression was mild pruritus, possibly related to 
heat and perforation around the base of the penis.  The VA 
dermatologist reassured the veteran that no worrisome lesions 
were found on current examination, and that no true history 
of herpes was detected in extensive questioning.  

The veteran saw his VA treating physician in March 2004, who 
noted in the record that condoms and medication were issued.  
It was also noted that a dermatologist questioned the 
diagnosis, and that a VA examiner did not feel his lesions 
were active but, rather, represented hyper-pigmentation from 
a prior condition.

According to an August 2004 VA outpatient record, the veteran 
saw his treating physician, who noted genital HPV and 
erectile dysfunction. 

During his October 2004 personal hearing at the RO, the 
veteran testified that he had penile warts in service while 
in Vietnam.  He said that one year after his discharge from 
service, he sought medical treatment and was diagnosed with 
venereal warts, which were removed by electro cauterization.  
He contended that these warts had intermittently recurred 
since that time.  He currently had at least three penile 
lesions that grew and subsided.  The veteran's wife testified 
that they were married nine months after his discharge from 
service and they discovered his warts, which were not present 
when he entered service.  She said his treating VA physician 
cautioned against their having unprotected sexual 
intercourse.

In December 2004, the veteran underwent VA dermatology 
examination.  According to the examination report, the 
veteran's medical records were reviewed.  It was noted that 
the veteran testified to being evaluated in the outpatient 
urology clinic and treated with condoms and prescribed 
medication.  The VA examiner said that account was not 
confirmed in his review of a May 2002 urology note, although 
condoms were recommended, but the veteran was referred to the 
dermatology clinic where he was seen in January 2004, as 
noted above.  The veteran said he first noticed the lesions 
in 1971 when stationed in Vietnam, and it was further noted 
that, in January 1972, he was treated for penile warts for 
which podophyillin was prescribed.

Further, the VA examination report reflects that while in 
Vietnam the veteran had unprotected sexual intercourse with a 
woman and did not notice that his partner had warts at that 
time.  Before leaving for Vietnam, he admitted having had 
more than one female sexual partner.  He noted lesions in the 
area approximately one month later.  When he returned to the 
United States, the veteran was privately treated with 
podophyillin on three occasions, which caused the lesions to 
substantially decrease, but he did not know whether the 
lesions ever disappeared.  He was also treated with 
prescribed medication.  He had erectile dysfunction from 
extreme guilt, and used condoms.  He did not recall when he 
was tested for other sexually transmitted diseases, but 
believed test results were negative.  The veteran said he had 
occasional pruritus.  

On examination, at the base of the penis were 4 brown-black, 
oval 2 to 3 millimeter (mm.) "stuck on" papules.  The 
scrotum and remainder of the penis were clear.  A 3-mm.-punch 
biopsy was performed to rule out benign conditions such as 
seborrheic keratosis versus nevus.  The VA dermatologist 
recommended biopsy of the lesion to confirm a diagnosis of 
HPV.  The medical specialist explained that condoms were less 
effective against transmission of HPV, although the veteran 
was in a monogamous relationship with his wife for more than 
30 years that included unprotected intercourse.  It was 
possible his wife was already sub-clinically infected.  It 
was recommended that the veteran undergo evaluation of his 
erectile dysfunction, which the dermatologist thought might 
be psychologically related to the guilt he felt about the HPV 
infection.  In the VA dermatologist's opinion, it is likely 
that these warts ("if the biopsy confirms their diagnosis") 
are related to the initial infection in 1971.

In a January 2005 Addendum, the VA dermatologist, who 
examined the veteran in December 2004, reported that the 
pathology report was consistent with seborrheic keratosis, 
not HPV infection.  The medical specialist said, "[t]his is 
a benign condition and is not genital warts (condyloma 
accuminatum)".  According to the VA dermatologist, given the 
biopsy result, "this is unlikely to be related to the 
initial HPV infection the veteran had years ago."  The 
physician said the lesions could be treated with liquid 
nitrogen or excision, and further stated that, given that the 
lesions are benign, they do not require treatment.  

I.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in September 
2002 and May 2004 letters from the RO, the appellant has been 
informed of VA's duty to assist her in the development of her 
appeal.  In addition, the appellant was advised, by virtue of 
a detailed October 2003 statement of the case (SOC) and a 
February 2005 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the October 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All those 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications.  See Mayfield, 
supra, slip op. at 27. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
certain organic diseases of the nervous system in service, 
incurrence of such a disorder in service will be presumed if 
it was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for venereal warts.  However, the record demonstrates 
that his genitourinary system was normal and no venereal 
warts were noted when he was examined for separation from 
service in January 1971.

Private medical records indicate the veteran was treated for 
penile warts exactly one year after discharge.  However, on 
VA examination in July 2003, the VA examiner opined that 
there was no residual from the venereal warts and, in January 
2004, a VA dermatologist reported that the veteran's genital 
area was entirely clear and no worrisome lesions were found 
on examination.  More important, in January 2005, a VA 
dermatologist who had examined the veteran in December 2004 
reported that the pathology report of the biopsy of the 
lesion was consistent with seborrheic keratosis, not HPV 
infection.  The medical specialist said, "[t]his is a benign 
condition and is not genital warts (condyloma accuminatum)".  
According to the VA dermatologist, given the biopsy result, 
"this is unlikely to be related to the


initial HPV infection the veteran had years ago".  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has venereal warts has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143; see also, 
Degmetich and Brammer, supra.

We appreciate the veteran's assertion that his seborrheic 
keratosis of the penis is related to service.  The Board 
would note, again, that the record reflects that his 
genitourinary system was normal on separation from service, 
and that the first post-service evidence of record showing 
seborrheic keratosis is from 2004, more than 33 years after 
the veteran's separation from service.  In summary, no 
medical opinion or other medical evidence relating the 
veteran's seborrheic keratosis to service or any incident of 
service has been presented.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has venereal warts, related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304 (2004).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is

inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
venereal warts (condyloma acuminatum) and/or herpes 
progenitalis virus (human papilloma virus (HPV)) infection, 
variously identified, as seborrheic keratosis of the penis 
must be denied.


ORDER

Service connection for venereal warts (condyloma acuminatum) 
and/or herpes progenitalis virus (human papilloma virus 
(HPV)) infection, variously identified as seborrheic 
keratosis of the penis, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


